VIA ECF

Case 1:19-cv-10097-JMF Document11 Filed 12/12/19 Page 1 of 2

Nicoletti Gonson Spinner

ATTORNEYS AT LAW

 

New Jersey Office:
One University Plaza, Suite 412
Hackensack, New Jersey 07601

NICOLETTI GONSON SPINNER RYAN GULINO PINTER LLP

555 Fifth Avenue 8 Floor
New York, New York 10017
Telephone (212) 730-7750
Facsimile (212) 730-7850

December 12, 2019

Hon. Jesse E. Furman

United States District Court
Southern District of New York
Thurgood Marshall

40 Foley Square

New York, New York

Re:

CARR MASS, Individually and on Behalf of All Others Similarly Situated
vs. DANIELA SALVONI, YAIR MARTIN GUTTMAN, AND JAI
MUKTINATH INC, dba SUBWAY

Venue USDC SDNY No.:1:19-cv-10097-FMF

Our File 70308. 00070

Dear Judge Furman:

This office has just been retained to represent the interests of the Defendant, JAI
MUKTINATH INC. dba SUBWAY, in the above-referenced matter. We write to respectfully
request an extension of time in order to respond to the Summons and Complaint filed herein.

The undersigned recently received this claim and additional time is needed to consult
with our client and to prepare a response to the Complaint. Under the circumstances, we
respectfully request an extension of time to January 13, 2020.

We have contacted counsel for the Plaintiff who has advised that they would consent to
an extension of time until that date.

No prior application has been made for this relief.

We appreciate the court’s consideration of this request.

Respectfully submitted,

NICO TI GONSON SPINNER

Kevin M. Ryan, Esq.
Case 1:19-cv-10097-JMF Document11 Filed 12/12/19 Page 2 of 2

NICOLETTI GONSON SPINNER
Our File NO.: 70308.00070

Page -2-

KMR:mc

VIA ECF
james@civilrightsny.com
